Citation Nr: 1700215	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  13-16 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for gastroesphageal reflux disease (GERD). 

2.  Entitlement to a compensable rating for erectile dysfunction (ED).

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to August 1981, July 2000 to June 2001, and December 2003 to April 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In March 2016, the Board remanded the issues presently on appeal to schedule the Veteran for a hearing before a Veterans Law Judge (VLJ).  Accordingly, in April 2016, the Veteran appeared and testified before a VLJ.  See April 2016 Board Hearing Transcript.  A transcript of the hearing has been associated with the claims file.  Later, in an October 2016 letter, the Board notified the Veteran that the VLJ who had conducted that hearing was no longer employed at the Board.  The Veteran was given an opportunity to respond as to whether he wished to be scheduled for another hearing with a current VLJ.  In the October 2016 letter, the Board specifically notified the Veteran that, if he failed to respond within 30 days from the date of the letter, the Board would "assume that . . . [he did] not want another hearing and [would] proceed accordingly."  The Veteran failed to respond to the Board's October 2016 letter.  Accordingly, the Board will proceed to address the Veteran's appeal.  

Entitlement to a TDIU has been raised by the evidence of record.  The Board has recharacterized the issues on appeal to include entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  
REMAND

During the pendency of the appeal, the Veteran testified that his GERD and ED have worsened.  See April 2016 Board Hearing Transcript.  He further testified that his GERD causes arm pain, pyrosis, problems swallowing, persistent epigastric distress, and regurgitation.  Id.  With regard to his ED, he stated that medication no longer works and that his penis was shortened due to his prostate surgery.  Id.  The record reflects that the most recent VA examinations were conducted in September 2012 and January 2014.  Consequently, new VA examinations are necessary to determine the current severity of the Veteran's GERD and ED.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim) & Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

The Veteran also contends that his service-connected disabilities cause him to be 100 percent disabled.  See Correspondence dated November 2011 and May 2012.  Thus, the record raises the issue of entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (a TDIU claim is part of an increased rating claim when such claim is raised by the record).  Accordingly, it does not appear that the Veteran has been afforded written notice of the information necessary to substantiate a TDIU claim or the appropriate claim form.  As such, it is necessary that he have the opportunity to provide the information necessary to substantiate a claim for TDIU in order for the claim to be fully and fairly adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the appropriate notice and claims form necessary to file and complete a TDIU claim.

2.  Obtain all outstanding VA and private medical records and associate the documents with the claims file.  All attempts to obtain these records must be documented in the claims file. 

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his GERD.  The examiner must review the claims file and that review should be noted in the report.  

(a)  The examiner should note the presence or absence of symptoms such as pain, vomiting, material weight loss, hematemesis, melena, anemia, epigastric distress, dysphagia, pyrosis, regurgitation, or substernal or arm or shoulder pain.  

(b)  If the presence of substernal or arm or shoulder pain is confirmed, the examiner should be asked to opine as to whether such symptoms are attributable to GERD, or to an identified etiology other than GERD.  

(c)  The examiner should describe the overall effect of the Veteran's symptoms of GERD on his health, to include whether GERD produces severe, considerable, or less than considerable impairment of the Veteran's health.  

(d)  The examiner should also describe the impact of the Veteran's GERD, to include medications prescribed for treatment, on his occupational functioning.  

The examiner should provide complete rationale for all opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resorting to speculation, the examiner should explain why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Also, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his ED.  The examiner must review the claims file and that review should be noted in the report.  Taking into account the medical and lay evidence in the claims file, the examiner must determine the current severity of the Veteran's erectile dysfunction and must specify whether the Veteran has a deformity of his penis.  

The examiner should provide complete rationale for all opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resorting to speculation, the examiner should explain why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  After the requested development has been completed the RO shall review and adjudicate the claims on appeal, as are listed on the title page of this Remand.  For any claim denied in any part, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and provided with the appropriate opportunity to respond.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

